Mayo, J.
Where the Judges differ with regard to a motion to dismiss an appeal, the motion will stand overruled.
2. A farmer who rents to tenants, whom he furnishes with supplies under a contract of pawn and pledge, has a pledge both as lessor and as furnisher,, and can hold the crops until he is paid. Act 66 of 1874.
3. But if the planter makes a settlement with the. tenant, showing that a part of the crop is coining to the latter, which the planter buys, but before it is delivered it is attached by a creditor of the tenant, the attachment will be maintained. By .the settlement, the possession of the ■ planter under his pledges was discharged, and there was no subsequent actual delivery under the sale. A constructive delivery of movable property will not affect the rights of third persons.